Citation Nr: 0306204	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  99-01 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for residuals of a tick 
bite.

3.  Entitlement to service connection for residuals of E-coli 
meningitis.

4.  Entitlement to service connection for a mouth ulcer.

5.  Entitlement to service connection for urinary tract 
infection.

6.  Entitlement to service connection for a disability 
manifested by lactobacillus and crackles of the right lung 
base.

7.  Entitlement to service connection for conjunctival 
hemorrhage.

8.  Entitlement to service connection for a disability 
manifested by disseminated intravascular coagulation and 
shock, CSF (cerebrospinal fluid) obstruction, 
intraventricular granulomatous/infectious process, aortic 
bruit, and fever.

9.  Entitlement to service connection for hydrocephalus.

10.  Entitlement to service connection for a disability 
manifested by ear pain.

11.  Entitlement to service connection for hypertension.

12.  Entitlement to service connection for a neck condition.

13.  Entitlement to service connection for a spine condition.

14.  Entitlement to service connection for a skin condition.

15.  Entitlement to service connection for a disability 
manifested by acinetobacter baumanii.

16.  Entitlement to service connection for a disability 
manifested by leukocytes.

17.  Entitlement to service connection for encephalomalacia.

18.  Entitlement to a higher rating for a skull defect, 
initially assigned a zero percent evaluation, effective from 
May 1997.

19.  Entitlement to a higher rating for a postoperative scalp 
scar of the left parietal area, initially assigned a 
zero percent evaluation, effective from May 1997.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1994 to May 1997.

This appeal comes to the Board of Veterans' Appeals (Board) 
from July 1997 and later RO decisions that denied service 
connection for the conditions shown on the first 2 pages of 
this decision; granted service connection for a skull defect 
and assigned a zero percent rating, effective from May 1997; 
and granted service connection for a post operative scalp 
scar of the left parietal area and assigned a zero percent 
rating, effective from May 1997.

In a March 2000 RO rating decision, special monthly 
compensation for loss of use of a hand was granted under the 
provisions of 38 U.S.C.A. § 1114(k) (West 2002).  The veteran 
was notified of this determination in March 2000 and she 
submitted a notice of disagreement in October 2000 with the 
decision.  The RO sent her a statement of the case on the 
issue of entitlement to a higher evaluation for special 
monthly compensation in May 2002.  She did not complete the 
appeal by submitting a timely VA Form 9 or substantive 
appeal.

In a February 2003 written argument, the representative 
requests special monthly compensation under the provisions of 
38 U.S.C.A. § 1114(l) and higher ratings for the veteran's 
other service-connected disabilities.  Those issues have not 
been adjudicated by the RO and will not be addressed by the 
Board.  Those issues are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's headaches in service were related to a left 
intraventricular tumor and resolved with treatment; migraine 
headaches related to an injury or disease in service or to a 
service-connected disability are not demonstrated.

2.  Residuals of a tick bite are not demonstrated.

3.  Residuals of E-coli meningitis are not demonstrated.

4.  The veteran's mouth ulcer in service was an acute and 
transitory condition, and resolved without residuals.

5.  The veteran's urinary infections in service were acute 
and transitory, and resolved without residual disability; 
urinary tract infections are not demonstrated.

6.  A disorder manifested by lactobacillus and crackles of 
the right lung base are not demonstrated.

7.  Conjunctival hemorrhage is not demonstrated.

8.  A disability manifested by disseminated intravascular 
coagulation and shock, CSF obstruction, intraventricular 
granulomatous/infectious process, aortic bruit, and fever is 
not demonstrated.

9.  Hydrocephalus is not found.

10.  A disability manifested by ear pain is not demonstrated.

11.  Hypertension had its onset in service.

12.  A neck condition is not demonstrated.

13.  The spine condition in service was acute and transitory, 
and resolved; a spine condition is not demonstrated.

14.  The veteran's skin condition in service was acute and 
transitory, and resolved without residual disability; the 
skin conditions found after service are unrelated to a 
disease or injury in service.

15.  Residuals of acinetobacter baumanii are not 
demonstrated.

16.  Residuals of leukocytes are not demonstrated.

17.  Encephalomalacia is not demonstrated.

18.  The skull defect has been manifested primarily by a 1.5 
square centimeter defect in the left parietal area since May 
1997.

19.  The postoperative scalp scar of the left parietal area 
has been asymptomatic since May 1997.


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in active service; 
nor are migraine headaches proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

2.  Residuals of a tick bite were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2002).

3.  Residuals of E-coli meningitis were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2002).

4.  A mouth ulcer was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).

5.  A urinary tract infection was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2002).

6.  A disability manifested by lactobacillus and crackles of 
the right lung base was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

7.  A conjunctival hemorrhage was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2002).

8.  A disability manifested by disseminated intravascular 
coagulation and shock, CSF obstruction, intraventricular 
granulomatous/infections process, aortic bruit, and fever was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2002).

9.  Hydrocephalus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).

10.  A disorder manifested by right ear pain was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2002).

11.  Hypertension was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).

12.  A neck condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

13.  A spine condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

14.  A skin condition was not incurred in or aggravated by 
active service; nor is a skin condition proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

15.  Residuals of acinetobacter baumanii were not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2002).

16.  Residuals of leukocytes were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2002).

17.  Encephalomalacia was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

18.  The criteria for a rating in excess of zero percent for 
a skull defect at any time from May 1997 are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Code 
5296 (2002).

19.  The criteria for a rating in excess of zero percent for 
a postoperative scalp scar of the left parietal area at any 
time from May 1997 are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.118 Codes 7800, 7803, 7804, 7805, 
effective prior to and as of August 30, 2002.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claims, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of the claimed disabilities.  
She and her representative have been provided with a 
statement of the case and supplemental statement of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claims, that essentially notify 
them of the evidence needed by the veteran to prevail on the 
claims.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  In a June 2001 
letter, the RO notified the veteran of the evidence needed to 
substantiate her claims.  This letter gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove her claims and that there is no prejudice 
to her by appellate consideration of the claims at this time 
without providing additional assistance to her in the 
development of the claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating the 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist her in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



I.  Service Connection for Migraine Headaches

A.  Factual Background

The veteran had active service from March 1994 to May 1997.

A private medical report shows that the veteran was 
hospitalized from September to October 1995 while in service.  
She was admitted to the emergency department after a 7-day 
history of severe headache, difficulty walking, and neck 
stiffness with photophobia.  A CT (computed tomography) scan 
from a military medical facility revealed a lesion in the 
left lateral ventricle.  She underwent MRI (magnetic 
resonance imaging) scanning that confirmed the lesion.  The 
MRI revealed some increasing CSF obstruction.  On October 1, 
she was taken to the operating room where she underwent a 
left parietal craniotomy and excision of an intraventricular 
tumor that appeared to be consistent with a hemangioma that 
was subsequently born out by pathologic-dissection.  
Postoperatively, the veteran had difficulty moving the right 
side, although her CT scan revealed no hematoma and no 
evidence of infarct.  A follow-up CT bored this out.  Her 
right hemiparesis during the hospital stay continued to 
improve, as did her speech.  She became conversant with short 
and simple sentences, and was able to move the right side of 
her body, but required intensive rehab for eventual 
ambulation and increased coordination with the right hand.  
She was able to stand do knee bends, as well as raise up on 
her toes with minimal assistance.  Blood cultures were 
obtained and revealed gram negative rods, read as 
Acinetobacter baumanii, that were not grown for 3 days after 
the cultures were taken.  The cultures were sensitive to 
Cipro.  She also had evidence of a urinary tract infection.  

Service medical records reveal that the veteran was 
hospitalized from October to November 1995.  She underwent 
various studies during this hospitalization.  The diagnoses 
were left lateral intraventricular hemangioma status post 
resection; right hemiplegia secondary to the first diagnosis; 
moderate-to-severe aphasia secondary to the first diagnosis; 
inferior homonymous quadrantanopsia secondary to the first 
diagnosis; and post surgical left cerebral hemisphere 
encephalomalacia.  She was considered unacceptable for 
further active service because of these disabilities and 
referred to a Physical Evaluation Board.  

In March 1997, the Physical Evaluation Board found the 
veteran unfit for further active service because of 
hemiplegia of the right upper and lower extremities, aphasia, 
and inferior homonymous quadrantanopsia.

A review of the record shows that service connection is 
currently in effect for paralysis of the right upper 
extremity due to CVA (cerebral vascular accident), rated 
30 percent; mood disorder, rated 70 percent; urinary 
incontinence, rated 60 percent; impairment of the right lower 
extremity due to CVA, rated 40 percent; incomplete expressive 
aphasia due to CVA, rated 30 percent; diplopia with right 
homonomous hemianopsia, rated 30 percent; tinnitus, rated 
10 percent; seizure disorder, rated 10 percent; skull defect, 
rated zero percent; post operative scalp scar, rated 
zero percent; and right sided facial weakness due to CVA, 
rated zero percent.  The combined rating for the service-
connected disabilities is 100 percent.  The veteran is also 
entitled to special monthly compensation under 38 U.S.C.A. 
§ 1114(k) for the loss of use of a hand and entitled to an 
automobile and adaptive equipment under 38 U.S.C.A. § 3901 
(West 2002).

Service medical records reveal that the veteran was seen for 
complaints of headaches prior to her left parietal craniotomy 
in October 1995.  Headaches were not noted on the March 1997 
Physical Evaluation Board report.

Service department, VA, and private medical records show that 
the veteran was treated and evaluated for various conditions 
from 1997 to 1999.  The more salient medical records related 
to the claims being considered in this appeal are discussed 
in the appropriate sections of this decision.

The veteran underwent various VA examinations in July and 
September 1997.  She complained of headaches.  A headache 
disorder was not found.

A VA report of the veteran's treatment in November 1997 notes 
that she underwent an EEG (electroencephalogram).  It was 
noted that she had chronic headaches.  She was recommended 
for an MRI and evaluation by neurology.

A VA report shows that the veteran underwent a MRI brain scan 
in November 1997.  The impression was large area of abnormal 
signal within the left posterior parietal area that appeared 
to follow water in all sequences.  

The veteran testified at a hearing in April 1999.  Her 
testimony was to the effect that she had migraine headaches 
that began in service.

A VA report shows that the veteran underwent a neurological 
evaluation in July 1999.  A headache disorder was not found.

The veteran underwent a VA neurological evaluation in 
February 2000.  A headache disorder was not found.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that when 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The service medical records indicate that the veteran had 
complaints of headaches related to a left intraventricular 
tumor, but those records do not show the presence of a 
headache disorder on the March 1997 report of the Physical 
Evaluation Board.  The post-service medical records indicate 
that she continues to complain of migraine headaches and that 
chronic headaches was diagnosed in November 1997, but the 
reports of VA neurological evaluations in 1999 and 2000 were 
negative for headaches.

While the veteran testified to the effect that she has 
migraine headaches that began in service, this evidence is 
not considered competent because the record does not show 
that she has the training, experience or education to make 
medical diagnoses, opinions or statements.  38 C.F.R. 
§ 3.159(a)(1) (2002); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

After consideration of all the evidence, the Board finds that 
the veteran's headaches in service that were related to the 
left intraventricular tumor, resolved with treatment.  The 
evidence does not indicate the presence of  migraine 
headaches that are related to an injury or disease in service 
or to a service-connected disability.  The preponderance of 
the evidence is against the claim for service connection for 
migraine headaches, and the claim is denied.

II.  Service Connection for Residuals of a Tick Bite

A.  Factual Basis

Service medical records are negative for residuals of a tick 
bite.  Nor were residuals of a tick bite noted on the March 
1997 report of the Physical Evaluation Board.  

The veteran underwent VA medical examinations in 1997.  
Residuals of tick bites were not noted on the reports of 
those examinations.

A statement dated in April 1998 was received from a service 
comrade of the veteran.  The comrade noted that she and the 
veteran got ticks while on a field exercise in service.

The veteran testified at a hearing in April 1999.  She 
testified to the effect that she had been bitten by ticks in 
service.

The veteran underwent a VA medical examination in March 1999.  
Residuals of tick bites were not found.

In June 1999, the veteran underwent a VA GU (genitourinary) 
examination.  A history of being bitten by a tick and of a 
diagnosis of E-coli meningitis in service was noted.  
Clinical tests were not conducted.  The diagnoses were 
urinary incontinence and E-coli meningitis 

B.  Legal Analysis

The service medical records do not show the presence of 
residuals of tic bites.  Nor do the post-service medical 
records show that presence of such residuals.

Statements from the veteran and a service comrade, including 
testimony from the veteran, are to the effect that the 
veteran had tics in service.  This evidence is credible, but 
the overall evidence does not show residuals of a tic bite.  
Service connection cannot be granted for a condition unless 
it is shown as noted in the legal criteria discussed in 
section I of this decision.  The report of her VA GU 
examination shows a diagnosis of E-coli meningitis, but this 
diagnosis is based on history reported by the veteran.  There 
are no current laboratory studies that are positive for E-
coli or other organism to support the diagnosis of 
meningitis.

After consideration of all the evidence, the Board finds it 
does not demonstrate residuals of tic bites.  Hence, the 
preponderance of the evidence is against the claim for 
service connection for such residuals, and the claim is 
denied.

III.  Service Connection for E-Coli Meningitis

A.  Factual Basis

Laboratory studies were performed during the veteran's 
hospitalization at a private medical facility in 1995 while 
in service.  A urine culture was positive for Escherichia 
coli.  This condition was not noted on the March 1997 report 
of the Physical Evaluation Board.

The veteran testified at a hearing in April 1999.  She 
testified to the effect that she had a positive test for E-
coli in service. 

The post-service medical records do not show the presence of 
residuals of E-coli.  In June 1999, the veteran underwent a 
GU (genitourinary examination) that noted a history of E-coli 
and showed a diagnosis of E-coli meningitis without clinical 
testing.

B.  Legal Analysis

The evidence reveals that the veteran underwent a laboratory 
study in service that was positive for E-coli, and that E-
coli meningitis was diagnosed at a VA medical examination in 
June 1997 based on the veteran's history.  This diagnosis 
based on history does not demonstrate the presence of 
residuals of E-coli.  Nor does the evidence indicate any 
current laboratory study that is positive for E-coli or other 
organism to support the diagnosis of meningitis.

After consideration of all the evidence, including the 
veteran's testimony, the Board finds that the evidence does 
not show the presence of residuals of E-coli.  Therefore, 
service connection is not warranted for such residuals.  The 
preponderance of the evidence is against the claim for 
residuals of E-coli, and the claim is denied.


IV.  Service Connection for a Mouth Ulcer

A.  Factual Background

The report of the veteran's hospitalization from October to 
November 1995 while in service shows that she underwent a 
physical examination.  A 3-centimeter mass on her palate was 
found.  This condition was not noted on the March 1997 report 
of the Physical Evaluation Board.

The veteran underwent VA examinations in 1997.  An ulcer in 
her mouth was not found on those examinations. 

The veteran underwent a VA examination in March 1999.  A 
mouth ulcer was not found.

B.  Legal Analysis

The service medical records reveal that a mass was found on 
the veteran's palate in 1995.  This condition was apparently 
successfully treated because it was not demonstrated at the 
time of her separation from service or after service.

The Board finds that the evidence shows that the mass found 
on the veteran's palate in service was an acute and 
transitory condition that resolved without residual 
disability.  The evidence does not demonstrate a mouth ulcer.  
Hence, the preponderance of the evidence is against the claim 
for service connection for a mouth ulcer, and the claim is 
denied.

V.  Service Connection for Urinary Tract Infection

A.  Factual Background

Service medical records show that bacteria were found on 
various urinalyses of the veteran.  The private medical 
report of her hospitalization from September to October 1995 
while in service indicates evidence of urinary tract 
infection.  A urinary tract infection was not noted on the 
March 1997 report of the Physical Evaluation Board.

The veteran underwent VA examinations in 1997.  The reports 
of those examinations do not show the presence of urinary 
tract infection.

The report of the veteran's GU examination in June 1999 shows 
diagnoses of urinary incontinence and E-coli meningitis.  A 
urinary tract infection was not found.

B.  Legal Analysis

The service medical records indicate that the veteran had 
urinary tract infections, but this condition was not noted at 
the time of her separation from service.  Nor do the post-
service medical records show the presence of urinary tract 
infection.  

The evidence indicates that the veteran has urinary 
incontinence, and service connection has been established for 
this condition.  The evidence, however, does not demonstrate 
the presence of urinary tract infection.  Therefore, service 
connection cannot be granted for urinary tract infection.  
The preponderance of the evidence is against the claim for 
service connection for urinary tract infection, and the claim 
is denied.

VI.  Service Connection for a Disorder manifested by 
Lactobacillus and Crackles of the Right Lung Base

A.  Factual Background

Service medical records show that various studies were 
performed while the veteran was hospitalized from October to 
November 1995.  In October 1995, chest X-rays were taken due 
to crackles of the right lung base.  The lungs were clear, 
and no abnormality was found.  Nor do the service medical 
records reveal the presence of a respiratory disease.

The post-service medical records show that the veteran 
underwent chest X-rays at a VA medical facility in August 
1997.  No abnormalities were found.  Nor was a respiratory 
condition found at her various VA examinations in 1997.  

The veteran underwent a VA examination in March 1999.  A 
respiratory disorder was not found.

B.  Legal Analysis

The service medical records indicate that the veteran had 
crackles at the right lung base, but those records do not 
demonstrate the presence of a respiratory disorder.  Nor do 
the post-service medical records show the presence of such a 
disability.

Because the evidence does not demonstrate the presence of a 
disorder manifested by lactobacillus and crackles at the 
right lung base, service connection cannot be granted for 
such a disorder.  The preponderance of the evidence is 
against the claim for service connection for a disorder 
manifested by lactobacillus and crackles at the right lung 
base, and the claim is denied.

VII.  Service Connection for Conjunctival Hemorrhage

A.  Factual Background

Service medical records show that the veteran underwent a 
neuroopthomatological evaluation in November 1995.  A 
conjunctival hemorrhage was not found.  Nor was such a 
condition noted on the March 1997 report of the Physical 
Evaluation Board.

The veteran underwent various VA examinations in 1997, 
including an eye examination.  A conjunctival hemorrhage was 
not found.

The veteran underwent a VA examination in March 1999.  A 
conjunctival hemorrhage was not found.  

B.  Legal Analysis

The service medical records do not demonstrate the presence 
of a conjunctival hemorrhage.  Nor do the post-service 
medical records show the presence of such a condition.

In view of the above, service connection is not warranted for 
a conjunctival hemorrhage.  The preponderance of the evidence 
is against the claim for service connection for this 
condition, and the claim is denied.

VIII.  Service Connection for a Disorder manifested by 
Disseminated Intravascular Coagulation and Shock, CSF 
obstruction, Intraventricular Granulomatous/Infectious 
Process, Aortic Bruit, and Fever

A.  Factual Background

The private medical report of the veteran's hospitalization 
from September to October 1995 while in service reveals that 
a left intraventricular tumor was causing CSF obstruction 
that produced various manifestations.  The diagnosis was left 
intraventricular tumor, hemangioma.  Service medical records 
reveal no other disorder manifested by disseminated 
intravascular coagulation and shock, CSF obstruction 
intraventricular-granulomatous/infectious process, aortic 
bruit, and fever.

The veteran underwent VA examinations in 1997 and 1999.  A 
disorder manifested by disseminated intravascular coagulation 
and shock, CSF obstruction, intraventricular-
granulomatous/infectious process, aortic bruit or fever was 
not found, except for the residuals associated with her left 
parietal craniotomy and excision of the hemangioma.



B.  Legal Analysis

The service medical records reveal that the veteran had a 
left intraventricular tumor that was causing CSF obstruction 
that produced various manifestations.  The evidence shows 
that the tumor was removed and that service-connection has 
been granted for the postoperative residuals of the tumor.  
The service medical records and the post-service medical 
records do not show the presence of another condition, that 
has not been granted service connection, manifested by or 
attributable to disseminated intravascular coagulation and 
shock, CSF  obstruction, intraventricular 
granulomatous/infectious process, aortic bruit or fever. 

As the evidence does not show the presence of another 
disability due to disseminated intravascular coagulation and 
shock, CSF obstruction, intraventricular 
granulomatous/infectious process, aortic bruit or fever, 
service connection cannot be granted for such a condition.  
The preponderance of the evidence is against the claim for 
service connection for such condition, and the claim is 
denied.

IX.  Service Connection for Hydrocephalus

A.  Factual Background

Service medical records reveal that the veteran was treated 
for a left intraventricular tumor and the record shows that 
service connection for the postoperative residuals of that 
condition has been granted.  An additional brain condition, 
such as hydrocephalus or residuals thereof, was not noted on 
the March 1997 report of the Physical Evaluation Board.

The veteran underwent VA examinations in 1997 and 1999.  
Hydrocephalus or residuals of a brain condition that have not 
been granted service connection were not found.



B.  Legal Analysis

The service medical records do not show the presence of 
hydrocephalus or residuals thereof that have not been granted 
service connection.  Nor do the post-service medical records 
reveal the presence of such residuals.

The preponderance of the evidence is against the claim for 
residuals of hydrocephalus.  Hence, the claim is denied.

X.  Service Connection for a Disorder manifested by Ear Pain

A.  Factual Background

Service medical records do not show the presence of a 
disorder manifested by ear pain.  Nor was such a condition 
noted on the March 1997 report of the Physical Evaluation 
Board.

The post-service medical evidence reveals that the veteran 
underwent VA examinations in 1997 and 1999.  A disorder 
manifested by ear pain was not found.

B.  Legal Analysis

The Board notes that service connected has been granted for 
the veteran's tinnitus.  The evidence, however, does not show 
that she has another disability manifested by ear pain.

The veteran underwent various examinations in service and 
after service, and the reports of those examination do not 
show clinical findings to support the finding of a chronic 
disorder manifested by ear pain.  38 C.F.R. § 3.303(b).  The 
preponderance of the evidence is against the claim for such 
connection for such a disorder, and the claim is denied.



XI.  Service Connection for Hypertension

A.  Factual Background

Service medical records reveal that the veteran's blood 
pressure was recorded as 182/76 in October (year unknown), 
142/78 in August 1995, and 140/90 in September 1995.  The 
March 1997 report of the Physical Evaluation Board does not 
show hypertension.  Nor do the service medical records show 
the diagnosis of hypertension.

The veteran underwent a VA general examination in July 1997.  
Her blood pressure was 153/91.  Hypertension was not 
diagnosed.

A service department medical report shows that the veteran 
underwent examination around August 1997.  Her blood pressure 
was 139/91.

A VA report of her treatment in January 1998 shows that she 
was being seen for hypertension.  Her blood pressure was 
123/74.

A VA report of her treatment in April 1998 shows that she was 
then on various medications.  Those medications included 
felodipine.

The veteran underwent a VA examination in March 1999.  Her 
blood pressure was 135/85.  The diagnoses included 
hypertension.

B.  Legal Analysis

Hypertension means persistently high arterial blood pressure.  
While medical authorities have suggested various thresholds 
for high blood pressure, one common threshold is a systolic 
reading of 140 and a diastolic reading of 90.  Dorland's 
Illustrated Medical Dictionary 635 (26th ed. 1981).  

The service medical records do not show the diagnosis of 
hypertension, but reveal that the veteran had an elevated 
blood pressure readings.  The post-service medical records 
show that she had elevated blood pressure shortly after 
separation from service and that she had been using 
medication for hypertension when seen at a VA medical 
facility in April 1998.  

The overall evidence indicates that the veteran's 
hypertension began in service.  Under the circumstances, the 
Board finds that the evidence supports granting service 
connection for hypertension.

XII.  Service Connection for a Neck Condition

A.  Factual Background

Service medical records reveal that the veteran was seen for 
neck and back pain in January 1995.  The assessment was upper 
body pain with headache.  The service medical records do not 
show the presence of a neck disorder and such a condition was 
not noted in the March 1997 report of the Physical Evaluation 
Board.

The veteran underwent VA examinations in 1997 and 1999.  A 
neck disorder was not found.

B.  Legal Analysis

The service and post-service medical records do not show that 
the veteran has a neck disorder.  There is no evidence 
demonstrating the presence of a chronic neck disorder.  
38 C.F.R. § 3.303(b).

In view of the above, the Board finds that the preponderance 
of the evidence is against the claims for service connection 
for a neck disorder.  Hence, the claim is denied.



XIII.  Service Connection for a Spine Disorder

A.  Factual Background

Service medical records show that the veteran was seen for 
neck and back pain in January 1995.  The assessment was upper 
body pain with headache.  In July 1995, she was seen for 
upper back pain.  The assessment was musculoskeletal strain.  
The March 1997 report of the Physical Evaluation Board does 
not note the presence of a spine disorder.

The veteran underwent VA examinations in 1997 and 1999.  A 
spine disorder was not found.

B.  Legal Analysis

The service medical records reveal that the veteran was seen 
for an episode of musculoskeletal strain in July 1995, but a 
spine disorder was not noted on the March 1997 report of the 
Physical Evaluation Board.  Nor do the post-service medical 
records show the presence of a chronic spine disorder.  
38 C.F.R. § 3.303(b).

In this case, the Board finds that the evidence reveals the 
veteran had an acute musculoskeletal strain in service that 
resolved without residual disability.  The evidence does not 
demonstrate the presence of a chronic spine disorder.  
Therefore, the preponderance of the evidence is against the 
claim for service connection for such a disorder, and the 
claim is denied.

XIV.  Service Connection for a Skin Condition

A.  Factual Background

Service medical records show that the veteran was seen in 
June 1994 for complaints along the hairline on the forehead 
for 2 months.  The assessment was tinea capitis.  A skin 
condition was not noted on the March 1997 report of the 
Physical Evaluation Board.

The veteran underwent various VA examinations in 1997.  A 
skin condition was not found.

A VA report shows that the veteran was seen in the 
Dermatology Clinic in April 1998.  The diagnoses were 
seborrheic dermatitis and psoriasis.  On a follow-up visit in 
July 1998, the diagnoses were seborrheic dermatitis and 
Xerosis.

The veteran underwent a VA examination in March 1999.  A skin 
condition was not found.

B.  Legal Analysis

The service medical records show that the veteran was seen 
for tinea capitis in June 1994, but a skin condition was not 
noted in the March 1997 report of the Physical Evaluation 
Board.  The post-service medical records indicate that she 
received treatment for seborrheic dermatitis and Xerosis in 
1998, but those conditions were not found at her VA 
examination in March 1999.

The Board finds that the evidence shows the veteran had an 
acute skin condition in service that resolved without 
residual disability.  The evidence indicates that she had 
different skin conditions after service and the evidence does 
not link her skin conditions found after service to the skin 
condition treated in service, to other disease or injury in 
service or to a service-connected disability.  It is the 
decision of the Board that the preponderance of the evidence 
is against the claim for service connection for a skin 
condition, and the claim is denied. 



XV.  Service Connection for a Disability manifested by 
Acinetobacter Baumanii

A.  Factual Background

A laboratory study conducted while the veteran was 
hospitalized at a private medical facility in October 1995 in 
service shows that a blood study was positive for 
acinetobacter baumanii.  The report of that hospitalization 
shows that she was treated for a left intraventricular tumor 
and urinary tract infection.  The report of the March 1997 
Physical Evaluation Board report does not note that blood 
studies were positive for acinetobacter baumanii or residuals 
of such a condition.

The post-service medical records show that the veteran 
underwent VA examinations in 1997 and 1999.  The reports of 
those examination do not show blood studies positive for 
acinetobacter baumanii or residuals thereof.

B.  Legal Analysis

The service medical records show that the veteran had a 
positive blood test for acinetobacter baumanii while 
hospitalized at a private medical facility from September to 
October 1995 in service.  This positive blood test is a 
symptom of an underlying condition and not a disability that 
warrants service connection.  38 C.F.R. § 3.303(b).  In this 
case, the evidence reveals that the acinetobactor baumanii 
resolved and does not show residuals related to it.

The preponderance of the evidence is against the claim for a 
disability manifested by acinetobacter baumanii.  Hence, the 
claim for such a disability is denied.

XVI.  Service Connection for a Disability manifested by 
Leukocytes

A.  Factual Background

A urinalysis conducted while the veteran was hospitalized at 
a private medical facility in October 1995 in service was 
positive for leukocytes.  This is the same hospitalization 
during which a UTI was noted.  The report of that 
hospitalization shows that she was treated for a left 
intraventricular tumor.  The report of the March 1997 
Physical Evaluation Board report does not note that she had a 
positive urinalysis for leukocytes or residuals of such a 
condition.

The post-service medical records show that the veteran 
underwent VA examinations in 1997 and 1999.  The reports of 
those examinations do not show urinalyses positive for 
leukocytes or residuals thereof.

B.  Legal Analysis

The service medical records show that the veteran had a 
positive study for leukocytes.  This positive study is a 
symptom of an underlying condition and not a disability that 
warrants service connection.  38 C.F.R. § 3.303(b).  In this 
case, the evidence reveals that the leukocytes resolved and 
does not show residuals related to it that have not been 
granted service connection.

The preponderance of the evidence is against the claim for a 
disability manifested by leukocytes.  Hence, the claim for 
such a disability is denied.

XVII.  Service Connection for Encephalomalacia

A.  Factual Background

Service medical records show that the veteran was 
hospitalized from October to November 1995.  The diagnoses 
included post surgical left cerebral hemisphere 
encephalomalacia.  This condition was noted on the March 1997 
report of the Physical Evaluation Board.

The post-service records reveal that service connection has 
been granted for the residuals of CVA.  The post-service 
evidence does not reveal residuals of post surgical left 
cerebral hemisphere encephalomalacia that are not included in 
the service-connected conditions.

B.  Legal Analysis

In this case, the evidence shows that the veteran had post 
surgical left cerebral hemisphere encephalomalacia.  The 
record reveals that service connection has been granted for 
residuals of her CVA and shows no evidence of current 
encephalomalacia or residuals thereof (beyond those already 
service-connected) warranting service connection.

The preponderance of the evidence is against the claim for 
residuals of encephalomalacia, and the claim is denied.

XVIII.  Entitlement to a Higher Rating for Skull Defect, 
Initially Assigned a Zero Percent Evaluation, Effective from 
May 1997

A.  Factual Background

The veteran underwent a VA scar examination in September 
1997.  Examination of the scar on her head revealed that it 
was very difficult to find due to the thickness of her hair.  
The scar was not hypertrophic or hyperpigmented.  It was 
quite hidden in the hair.  There was a 1 to 1.5 centimeter in 
diameter defect in the left parietal area that was palpable 
and soft.  There was no tenderness or sensory problems with 
pressure in the area.  The assessment was well-healed scar on 
the scalp with bony defect underlying in the left parietal 
area.

The veteran testified at a hearing in April 1999.  She 
testified to the effect that she could feel a defect and scar 
on her scalp.

The veteran underwent a VA examination in March 1999.  There 
was a well-healed scar over the left parietal area.  There 
was bony depression below the scar.



B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule), which represent, as 
far as can practicably be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Loss of a portion of both the inner and outer table of the 
skull without brain herniation warrants a 10 percent 
evaluation if the size of the area lost is smaller than the 
size of a 25-cent piece, or 0.716 square inches (4.619 sq. 
cm.).  A 50 percent evaluation requires that the size of the 
area lost be larger than a 50-cent piece, or 1.140 square 
inches (7.355 sq. cm.).  A 30 percent evaluation is warranted 
if the size of the area lost is intermediate between these 2 
area sizes.  Intracranial complications are evaluated 
separately.  38 C.F.R. § 4.71a, Code 5296.

Loss of a portion of both the inner and outer tables of the 
skull with brain herniation warrants an 80 percent 
evaluation.  38 C.F.R. § 4.71a, Code 5296.

The veteran's testimony is to the effect that she can feel 
the scar and skull defect on her scalp.  This evidence is 
supported by the medical evidence that reveals a skull defect 
that has been manifested primarily by a 1.5 square centimeter 
depression in the left parietal area since May 1997.  This 
was described in March 1999 as a depression.  Actual loss of 
both tables of the skull, i.e., a hole through the skull, is 
not shown.  The evidence does not show a larger area of skull 
defect or brain herniation to support the assignment of a 
higher rating or a "staged rating" for the skull defect 
under diagnostic code 5296 at any time from May 1997.  
Fenderson, 12 Vet. App. 119.

The preponderance of the evidence is against the claim for a 
rating in excess of zero percent for the skull defect at any 
time from May 1997, and the claim is denied.

XIX.  Entitlement to a Higher Rating for a Post Operative 
Scar of the Left Parietal Area, Initially Assigned a 
Zero Percent Evaluation, Effective from May 1997

A.  Factual Background

The veteran underwent a VA scar examination in September 
1997.  Examination of the scar on her head revealed that it 
was very difficult to find due to the thickness of her hair.  
The scar was not hypertrophic or hyperpigmented.  It was 
quite hidden in the hair.  There was a 1 to 1.5 centimeter in 
diameter defect in the left parietal area that was palpable 
and soft.  There was no tenderness or sensory problems with 
pressure in the area.  The assessment was well-healed scar on 
the scalp with bony defect underlying in the left parietal 
area.

The veteran testified at a hearing in April 1999.  She 
testified to the effect that she could feel a defect and scar 
on her scalp.

The veteran underwent a VA examination in March 1999.  There 
was a well-healed scar over the left parietal area.  There 
was bony depression below the scar.

B.  Legal Analysis

A noncompensable rating is warranted for a slightly 
disfiguring scar of the head, face or neck.  A 10 percent 
evaluation for a disfiguring scar of the head, face or neck 
requires that it be moderately disfiguring.  A 30 percent 
evaluation requires that such a scar be severely disfiguring 
and this evaluation is especially appropriate if the scar 
produces a marked and unsightly deformity of the eyelids, 
lips or auricles.  The 10 percent evaluation may be increased 
to 30 percent if there is marked discoloration, color 
contrast or the like in addition to tissue loss and 
cicatrization.  38 C.F.R. § 4.118, Code 7800, effective prior 
to August 30, 2002.

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect.  38 C.F.R. 
§ 4.118, Codes 7803, 7804, 7805, effective prior to August 
30, 2002.

Scars that are superficial or unstable will be rated as 
10 percent disabling.  Note (1): An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.  Scars that 
are superficial or painful on examination will be rated as 
10 percent disabling.  Note (1): A superficial scar is one 
not associated with underlying soft tissue damage.  Note (2): 
In this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  (See § 
4.68 of this part on the amputation rule.)  Scars that affect 
the motion of a body part will be rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Codes 
7803, 7804, 7805, effective as of August 30, 2002.

In this case, the record indicates that the RO did not 
consider the revised regulations for the evaluations of a 
skin condition in considering the veteran's entitlement to a 
higher rating for her postoperative scalp scar of the 
parietal area.  The Board will consider the evaluation of her 
scar without remanding the case to the RO for initial 
consideration of these regulations because the evidence 
indicates that the postoperative scalp scar of the left 
parietal area has been asymptomatic since May 1997.  Hence, 
under the circumstances there is no prejudice to the veteran.  
Bernard, 4 Vet. App. 384.

Because the evidence shows that the veteran's post operative 
scalp scar of the left parietal area has been asymptomatic 
since May 1997, the claim for a rating in excess of 
zero percent for this scar or a "staged rating" at any time 
from then is not warranted under the above diagnostic codes, 
effective prior to or as of August 30, 2002.

The preponderance of the evidence is against the claim for a 
rating in excess of zero percent for the postoperative scalp 
scar of the left parietal area at any time from May 1997, and 
the claim is denied.

The benefit of the doubt doctrine is not for application with 
regard to the claims denied in this appeal because the 
preponderance of the evidence is against those claims.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for migraine headaches is denied.

Service connection for residuals of a tick bite is denied.

Service connection for residuals of e-coli meningitis is 
denied.

Service connection for a mouth ulcer is denied.

Service connection for urinary tract infection is denied.

Service connection for a disability manifested by 
lactobacillus and crackles of the right lung base is denied.

Service connection for conjunctival hemorrhage is denied.

Service connection for a disability manifested by 
disseminated intravascular coagulation and shock, CSF 
(cerebrospinal fluid), intraventricular 
granulomatous/infectious process, aortic bruit, and fever is 
denied.

Service connection for hydrocephalus is denied.

Service connection for a disability manifested by ear pain is 
denied.

Service connection for hypertension is GRANTED.

Service connection for a neck condition is denied.

Service connection for a spine condition is denied.

Service connection for a skin condition is denied.

Service connection for a disability manifested by 
acinetobacter baumanii is denied.

Service connection for a disability manifested by leukocytes 
is denied.

Service connection for residuals of encephalomalacia is 
denied.

Entitlement to a rating in excess of zero percent for a skull 
defect at any time from May 1997 is denied.

Entitlement to a rating in excess of zero percent for a 
postoperative scalp scar of the left parietal area at any 
time from May 1997 is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


